      Case 2:20-cv-06775 Document 1 Filed 06/02/20 Page 1 of 18 PageID: 1



HALPER SADEH LLP
Zachary Halper, Esq.
36 Kingston Run
North Brunswick, NJ 08902
Tel: (212) 763-0060
Fax: (646) 776-2600
Email: zhalper@halpersadeh.com

Counsel for Plaintiff

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

  COLBY BALCH,                                        Case No:

            Plaintiff,                                COMPLAINT FOR VIOLATION OF
                                                      THE FEDERAL SECURITIES LAWS
            v.
                                                      JURY TRIAL DEMANDED
  TAUBMAN CENTERS, INC., MAYREE C.
  CLARK, MICHAEL J. EMBLER, JANICE
  L. FIELDS, MICHELLE J. GOLDBERG,
  NANCY KILLEFER, CIA BUCKLEY
  MARAKOVITS, ROBERT S. TAUBMAN,
  RONALD W. TYSOE, and MYRON E.
  ULLMAN, III,

            Defendants.


       Plaintiff Colby Balch (“Plaintiff”), by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys.

                                 NATURE OF THE ACTION

       1.        This is an action against Taubman Centers, Inc. (“Taubman” or the “Company”),

and its Board of Directors (the “Board” or the “Individual Defendants”) for their violations of

Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C.




                                                1
       Case 2:20-cv-06775 Document 1 Filed 06/02/20 Page 2 of 18 PageID: 2



§§ 78n(a) and 78t(a), and Rule 14a-9 promulgated thereunder by the SEC, 17 C.F.R. § 240.14a-9,

in connection with the proposed acquisition (the “Proposed Transaction”) of Taubman by Simon

Property Group, Inc. (“Simon”), Simon Property Group, L.P. (the “Simon Operating Partnership”),

Silver Merger Sub 1, LLC (“Merger Sub 1”), and Silver Merger Sub 2, LLC (“Merger Sub 2” and

together with Simon, the Simon Operating Partnership and Merger Sub 1, the “Simon Parties”).

                                 JURISDICTION AND VENUE

       2.      The claims asserted herein arise under and pursuant to Sections 14(a) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78n(a) and 78t(a)) and Rule 14a-9 promulgated thereunder by the

SEC (17 C.F.R. § 240.14a-9).

       3.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as a substantial portion of the transactions and wrongs

complained of herein had an effect in this District, the alleged misstatements entered and the

subsequent damages occurred in this District, and the Company conducts business in New Jersey.

       5.      In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.

                                             PARTIES

       6.      Plaintiff is, and has been at all relevant times hereto, an owner of Taubman’s

common stock.




                                                  2
         Case 2:20-cv-06775 Document 1 Filed 06/02/20 Page 3 of 18 PageID: 3



         7.     Defendant Taubman is an S&P MidCap 400 Real Estate Investment Trust engaged

in the ownership, management and/or leasing of 26 regional, super-regional and outlet shopping

centers in the U.S. and Asia. The Company is incorporated in Michigan. The Company’s

properties include The Mall at Short Hills, located in Short Hills, New Jersey. The Company’s

common stock trades on the New York Stock Exchange (“NYSE”) under the ticker symbol,

“TCO.”

         8.     Defendant Mayree C. Clark (“Clark”) is a director of the Company and a member

of the Special Committee of the Board.1

         9.     Defendant Michael J. Embler (“Embler”) is a director of the Company and a

member of the Special Committee of the Board.

         10.    Defendant Janice L. Fields (“Fields”) is a director of the Company.

         11.    Defendant Michelle J. Goldberg (“Goldberg”) is a director of the Company.

         12.    Defendant Nancy Killefer (“Killefer”) is a director of the Company.

         13.    Defendant Cia Buckley Marakovits (“Marakovits”) is a director of the Company

and a member of the Special Committee of the Board.




1
    According to the Proxy Statement (defined below),

         [t]he Taubman Board formed the Special Committee, with Mayree C. Clark,
         Michael J. Embler, Cia Buckley Marakovits and Myron Ullman III as its members,
         and appointed Mr. Ullman as its chairman. The Special Committee was delegated
         the full power and authority of the Taubman Board to review, evaluate and
         negotiate a potential sale of Taubman and any alternatives that may be available to
         Taubman, including remaining an independent company, to engage its own
         advisors and to make a recommendation to the Taubman Board regarding any such
         transaction. The Taubman Board’s delegation also provided that the Taubman
         Board would not recommend a potential sale of Taubman to Simon without a prior
         favorable recommendation by the Special Committee.

         See Proxy Statement at 20.

                                                 3
      Case 2:20-cv-06775 Document 1 Filed 06/02/20 Page 4 of 18 PageID: 4



       14.    Defendant Robert S. Taubman (“Taubman”) is President, Chief Executive Officer,

and Chairman of the Board of the Company. As of May 22, 2020, Defendant Taubman, his brother

William S. Taubman (“W. Taubman”), the Company’s Chief Operating Officer, and certain

entities and trusts affiliated with Defendant Taubman, W. Taubman, or with other members of

their immediate family in the aggregate have the power to vote approximately 30% of the

outstanding shares of Taubman voting stock.

       15.    Defendant Ronald W. Tysoe (“Tysoe”) is a director of the Company.

       16.    Defendant Myron E. Ullman, III (“Ullman”) is a director of the Company and a

member of the Special Committee of the Board.

       17.    Defendants Clark, Embler, Fields, Goldberg, Killefer, Marakovits, Taubman,

Tysoe, and Ullman are collectively referred to herein as the “Individual Defendants.”

       18.    Defendants Taubman and the Individual Defendants are collectively referred to

herein as the “Defendants.”

                              OTHER RELEVANT ENTITIES

       19.    Simon owns shopping, dining, entertainment and mixed-use destinations across

North America, Europe and Asia. Simon is incorporated in Delaware with principal executive

offices located in Indianapolis, Indiana. Simon’s common stock trades on the NYSE under the

ticker symbol, “SPG.”

                              SUBSTANTIVE ALLEGATIONS

   A. The Proposed Transaction

       20.    On February 10, 2020, Taubman and Simon announced that they had entered into

a definitive agreement under which Simon will acquire an 80% ownership interest in The Taubman

Realty Group Limited Partnership (“TRG”). Simon, through Simon Operating Partnership, will




                                               4
      Case 2:20-cv-06775 Document 1 Filed 06/02/20 Page 5 of 18 PageID: 5



acquire all of Taubman common stock for $52.50 per share in cash and the Taubman family will

sell approximately one-third of its ownership interest at the transaction price and remain a 20%

partner in TRG. The press release states, in pertinent part:

                  Simon Property Group to Acquire Taubman Centers, Inc.

       Taubman Shareholders to Receive $52.50 Per Share in Cash
       Transaction Expected to be Immediately Accretive to Simon’s Funds From
       Operations

       NEWS PROVIDED BY
       Simon
       Feb 10, 2020, 07:15 ET

       INDIANAPOLIS and BLOOMFIELD HILLS, Mich., Feb. 10, 2020 /PRNewswire/
       -- Simon Property Group, Inc. (NYSE: SPG) (“Simon”) and Taubman Centers, Inc.
       (NYSE: TCO) (“Taubman”) today announced that they have entered into a
       definitive agreement under which Simon will acquire an 80% ownership interest in
       The Taubman Realty Group Limited Partnership (“TRG”). Simon, through its
       operating partnership, Simon Property Group, L.P., will acquire all of Taubman
       common stock for $52.50 per share in cash and the Taubman family will sell
       approximately one-third of its ownership interest at the transaction price and remain
       a 20% partner in TRG.

       TRG is engaged in the ownership, management and/or leasing of 26 super-regional
       shopping centers in the U.S. and Asia. TRG’s ownership includes 24 high-quality
       retail assets (including 21 in the United States and 3 in Asia), consisting of
       approximately 25 million feet of gross leasable area, and will continue to be
       managed by its existing executive team, under the leadership of Taubman
       Chairman, President and Chief Executive Officer Robert S. Taubman, in
       partnership with Simon. The parties have agreed to work together to implement
       best practices to achieve operational efficiencies and will eliminate Taubman’s
       public company costs immediately following closing.

       The transaction has been unanimously recommended by a Special Committee of
       independent directors of Taubman and approved unanimously by the Boards of
       Directors of both companies. Simon expects to fund the total required cash
       consideration of approximately $3.6 billion with existing liquidity.

       Simon Chairman of the Board, Chief Executive Officer and President David Simon
       stated, “We are very pleased to announce this transaction, which will be
       immediately accretive to Simon’s FFO. By joining together, we will enhance the
       ability of TRG to invest in innovative retail environments that create exciting
       shopping and entertainment experiences for consumers, immersive opportunities


                                                 5
Case 2:20-cv-06775 Document 1 Filed 06/02/20 Page 6 of 18 PageID: 6



for retailers, and substantial new job prospects for local communities. I look
forward to partnering with Bobby and the TRG executive team in this exciting new
joint venture.”

Myron E. Ullman, Lead Director of the Taubman Board of Directors and Chairman
of the Special Committee of the Taubman Board of Directors, added, “The
Taubman Board of Directors has always been focused on maximizing shareholder
value. With this transaction, we will deliver a significant, immediate cash premium
to shareholders. The Special Committee of the Board unanimously believes that
this transaction with Simon is a great outcome for all of our stakeholders.”

Robert S. Taubman, Chairman, President and Chief Executive Officer of Taubman,
added, “Since Taubman Centers’ founding 70 years ago, we have built a portfolio
of high-quality assets and continuously adapted to the evolving retail landscape. I
am proud of all that this company’s talented employees have achieved and am
thrilled to have the opportunity to join together with Simon through this joint
venture. Over the last few years, David and I have developed an excellent personal
relationship and importantly, Simon shares our commitment to serving retailers,
shoppers and the communities in which we operate. The Board and I are confident
that Simon is the ideal partner to help us build on our progress.”

                                 *      *       *

Transaction Details

Required approvals for the transaction include: (i) two-thirds of the outstanding
Taubman voting stock and (ii) a majority of the outstanding Taubman voting stock
not held by the Taubman family. The Taubman family, which represents
approximately 29% of outstanding Taubman voting stock, has agreed to vote in
favor of the transaction. The transaction is also subject to customary closing
conditions and is expected to close in mid-2020.

Taubman will be releasing its fourth quarter and full year 2019 earnings this
morning in a separate press release.

Advisors

BofA Securities is serving as financial advisor to Simon and Paul, Weiss, Rifkind,
Wharton & Garrison LLP and Latham & Watkins LLP are serving as legal advisors.
Goldman Sachs & Co. LLC is serving as financial advisor to Taubman and
Wachtell, Lipton, Rosen & Katz and Honigman LLP are serving as legal advisors.
The Special Committee of the Board of Directors of Taubman has retained Lazard
as its independent financial advisor and Kirkland & Ellis LLP as its independent
legal counsel.

21.    On May 29, 2020, Defendants caused to be filed with the SEC a Schedule 14A


                                        6
      Case 2:20-cv-06775 Document 1 Filed 06/02/20 Page 7 of 18 PageID: 7



Definitive Proxy Statement (the “Proxy Statement”) under the Exchange Act in connection with

the Proposed Transaction.

   B. The Proxy Statement Contains Materially False and Misleading Statements and
      Omissions

       22.      The Proxy Statement, which recommends that Taubman shareholders vote in favor

of the Proposed Transaction, omits and/or misrepresents material information concerning: (1) the

Company’s financial projections; (2) the financial analyses performed by the Special Committee

of the Board’s financial advisor, Lazard Frères & Co. LLC (“Lazard”), in connection with its

fairness opinion; and (3) the sales process leading up to the Proposed Transaction.

       23.      The omission of the material information (referenced below) renders the following

sections of the Proxy Statement false and misleading, among others: (i) Background of the

Transactions; (ii) Reasons for the Transactions and Recommendation of the Special Committee

and the Taubman Board; (iii) Opinion of Financial Advisor to the Special Committee; and (iv)

Certain Unaudited Prospective Financial Information.

       24.      Unless and until the material misstatements and omissions (referenced below) are

remedied before the June 25, 2020 shareholder vote, Taubman shareholders will be forced to make

a voting decision on the Proposed Transaction without full disclosure of all material information.

In the event the Proposed Transaction is consummated, Plaintiff may seek to recover damages

resulting from Defendants’ misconduct.

             1. Material Omissions Concerning Taubman’s Financial Projections

       25.      The Proxy Statement omits material information concerning Taubman’s financial

projections.

       26.      The Proxy Statement states that on December 20, 2019, the Special Committee of

the Board reviewed with Taubman’s senior management a set of preliminary financial projections,



                                                7
        Case 2:20-cv-06775 Document 1 Filed 06/02/20 Page 8 of 18 PageID: 8



with management noting that these “projections remained incomplete pending additional details

that management was still preparing.” The Proxy Statement states, in relevant part:

        On December 20, 2019, the Special Committee held a meeting, which was attended
        by representatives of Taubman’s senior management, Kirkland, Lazard and
        Goldman. At the meeting, Taubman’s senior management reviewed with the
        Special Committee a set of preliminary financial projections that the Special
        Committee had instructed management to prepare in the context of evaluating a
        transaction with Simon, with management noting that such projections remained
        incomplete pending additional details that management was still preparing.
        The Special Committee reviewed with management the key drivers and rationale
        behind the preliminary financial projections, including the shifting retail landscape,
        and views on the achievability of such projections. During an executive session of
        the Special Committee, the Special Committee concluded that it should receive and
        review the additional portions of such projections prior to making any final
        determination with respect to such projections.

        Proxy Statement at 26-27.

        27.    The Proxy Statement states that on January 6, 2020, the Special Committee to the

Board reviewed with Taubman’s senior management the “Projections,” which reflected updates to

the December 20, 2019 preliminary financial projections.2 The Proxy Statement states, in relevant

part:

        [O]n January 6, 2020, the Special Committee held a meeting, with representatives
        of Taubman’s senior management, Wachtell Lipton, Kirkland, Lazard and
        Goldman in attendance. At the meeting, members of Taubman’s senior
        management reviewed with the Special Committee the Projections (as described in
        “–Certain Unaudited Prospective Financial Information”), which reflected
        updates to the preliminary financial projections presented to the Special Committee
        on December 20, 2019. The Projections reflected the inclusion of the portions of
        the projections that had not been included in the projections reviewed by the Special
        Committee on December 20, 2019[.]

        Proxy Statement at 27.




2
  The “Projections” are “certain non-public financial projections as to the potential future
performance of Taubman for the years ended December 31, 2020 through December 31, 2024”
that were prepared by Taubman’s management and provided to the Special Committee of the
Board and to Lazard in connection with its financial analyses. See Proxy Statement at 57.

                                                 8
      Case 2:20-cv-06775 Document 1 Filed 06/02/20 Page 9 of 18 PageID: 9



       28.     The Proxy Statement, however, fails to disclose, with sufficient specificity: (1) the

preliminary financial projections reviewed by the Special Committee of the Board; (2) the

additional portions of the preliminary financial projections that Taubman’s management was still

preparing as of December 20, 2019; (3) the differences between the preliminary financial

projections reviewed at the December 20, 2019 meeting and the Company’s Projections; and (4)

the impact that the updates to the preliminary financial projections had on the Projections.

       29.     The Proxy Statement provides a purported summary of the Projections.

       30.     The Proxy Statement, however, fails to disclose the following concerning the

Projections: (1) all line items used to calculate (i) Beneficial interest in Property NOI, (ii)

Beneficial interest in EBITDA, (iii) Adjusted FFO, and (iv) Unlevered Free Cash Flow; and (2) a

reconciliation of all non-GAAP to GAAP metrics.

       31.     The disclosure of this projected financial information is material because it would

provide Taubman shareholders with a basis to project the future financial performance of Taubman

and would allow shareholders to better understand the financial analyses performed by the

Company’s financial advisor in support of its fairness opinion. Shareholders cannot hope to

replicate management’s inside view of the future prospects of the Company. Without such

information, which is uniquely possessed by the Company and its financial advisor, the Company’s

shareholders are unable to determine how much weight, if any, to place on the Company’s financial

advisor’s fairness opinion in determining whether to vote for or against the Proposed Transaction.

       32.     When a company discloses non-GAAP financial metrics in a Proxy Statement that

was relied upon by its board in recommending that shareholders exercise their corporate suffrage

rights in a particular manner, the company must also disclose all projections and information

necessary to make the non-GAAP metrics not misleading, and must provide a reconciliation (by




                                                9
     Case 2:20-cv-06775 Document 1 Filed 06/02/20 Page 10 of 18 PageID: 10



schedule or other clearly understandable method) of the differences between the non-GAAP

financial metrics disclosed or released with the most comparable financial metrics calculated and

presented in accordance with GAAP. 17 C.F.R. § 244.100. The SEC has increased its scrutiny of

a company’s use of non-GAAP financial measures as such measures can be misleading and “crowd

out” more reliable GAAP information.3

       33.      Accordingly, in order to bring the Proxy Statement into compliance with SEC

regulations, as well as to cure the materially misleading nature of the Projections, Defendants must

provide a reconciliation table of the aforementioned non-GAAP metrics to their most comparable

GAAP metrics. Defendants must also disclose the line item projections used to calculate these

non-GAAP metrics. Such projections are necessary to make the non-GAAP projections included

in the Proxy Statement not misleading.

       34.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to Taubman shareholders.

             2. Material Omissions Concerning Lazard’s Financial Analyses

       35.      In connection with the Proposed Transaction, the Proxy Statement omits material

information concerning analyses performed by Lazard.

       36.      The Proxy Statement provides that on January 9, 2020, Simon submitted a “revised

verbal proposal for Simon to acquire Taubman for $57.00 per share in cash” (the “January 9



3
  Mary Jo White, Keynote Address, International Corporate Governance Network Annual
Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
GAAP, and Sustainability (June 27, 2016), https://www.sec.gov/news/speech/chair-white-icgn-
speech.html (footnotes omitted) (last visited June 2, 2020) (“And last month, the staff issued
guidance addressing a number of troublesome practices which can make non-GAAP disclosures
misleading: the lack of equal or greater prominence for GAAP measures; exclusion of normal,
recurring cash operating expenses; individually tailored non-GAAP revenues; lack of consistency;
cherry-picking; and the use of cash per share data. I strongly urge companies to carefully consider
this guidance and revisit their approach to non-GAAP disclosures.”).

                                                10
     Case 2:20-cv-06775 Document 1 Filed 06/02/20 Page 11 of 18 PageID: 11



Proposal”).

       37.     The Proxy Statement provides that on “January 12, 2020, Lazard provided

[Defendant] Marakovits with preliminary financial analyses relating to the January 9 Proposal, to

assist [Defendant] Marakovits in her discussion with [Defendant] Taubman and Mr. Simon

scheduled for later that day.”

       38.     The Proxy Statement, however, fails to sufficiently disclose Lazard’s preliminary

financial analyses relating to the January 9 Proposal.

       39.     The Proxy Statement fails to disclose the following concerning Lazard’s

“Discounted Cash Flow Analysis”: (1) all line items used to calculate the estimated future cash

flows that Taubman is expected to generate for each of fiscal years 2020 through 2023; (2)

Taubman’s terminal value; (3) the individual inputs and assumptions underlying the (i) range of

capitalization rates of 5.50% to 6.50%; and (ii) discount rates ranging from 5.50% to 6.75%; (4)

the enterprise value range of the Company; (5) net tangible other assets and liabilities; (6) the value

of peripheral land; (7) the outstanding principal amount of Taubman’s share of consolidated

secured debt, unconsolidated secured debt, and other credit facilities and term loans; (8) the

outstanding principal amount due to the holders of Taubman Series J Preferred Stock and Taubman

Series K Preferred Stock; and (9) Taubman’s cash and cash equivalents.

       40.     The Proxy Statement fails to disclose the individual multiples and/or financial

metrics of each company and transaction utilized by Lazard in its “Comparable Companies Public

Trading Analysis” and “Precedent Transaction Valuation Analysis[.]”

       41.     The Proxy Statement fails to disclose the following concerning Lazard’s “Analyst

Price Targets Analysis”: (1) the individual price targets for Taubman observed by Lazard in its

analysis; and (2) the sources of those price targets.




                                                 11
     Case 2:20-cv-06775 Document 1 Filed 06/02/20 Page 12 of 18 PageID: 12



       42.      The Proxy Statement fails to disclose the following concerning Lazard’s

“Premiums Paid Analysis”: (1) the transactions observed by Lazard in its analysis; and (2) the

individual premiums paid in each of the transactions.

       43.      The valuation methods, underlying assumptions, and key inputs used by

Lazard in rendering its purported fairness opinion must be fairly disclosed to Taubman

shareholders. The description of Lazard’s fairness opinion and analyses, however, fails to include

key inputs and assumptions underlying those analyses. Without the information described above,

Taubman shareholders are unable to fully understand Lazard’s fairness opinion and analyses, and

are thus unable to determine how much weight, if any, to place on them in determining whether to

vote for or against the Proposed Transaction. This omitted information, if disclosed, would

significantly alter the total mix of information available to Taubman shareholders.

             3. Material Omissions Concerning the Sales Process Leading up to the
                Proposed Transaction

       44.      The Proxy Statement omits material information concerning the sales process

leading up to the Proposed Transaction.

       45.      The Proxy Statement provides that on “December 2, 2019, . . . the Special

Committee instructed [Defendant] Taubman that he should not commit to a purchase price less

than $63.00 per share” (the “December 2 Instruction”).

       46.      The Proxy Statement provides that on “December 6, 2019, . . . the Special

Committee . . . emphasized . . . that [Defendant] Taubman should not commit to a purchase price

less than $60.00 per share” (the “December 6 Instruction”).

       47.      On December 6, 2019, Simon made an oral proposal to acquire Taubman for $57.00

per share, in a mix of cash and stock. Defendant Taubman conveyed that, based on prior feedback

from the Special Committee, he did not believe the Special Committee would accept the proposal.



                                               12
       Case 2:20-cv-06775 Document 1 Filed 06/02/20 Page 13 of 18 PageID: 13



Simon then made “a further revised oral proposal . . . to acquire Taubman for $60.00 per share,

again in a mix of cash and shares of Simon common stock” (the “Updated December 6 Proposal”).

        48.    The Proxy Statement, however, fails to disclose the Special Committee’s basis for

the December 2 Instruction and December 6 Instruction.

        49.    Then, on January 9, 2020, Simon made the January 9 Proposal, stating it “was no

longer willing to pursue a transaction on the terms of the Updated December 6 Proposal, and Simon

instead submitted a revised verbal proposal for Simon to acquire Taubman for $57.00 per share in

cash (as opposed to cash and stock, as previously proposed).”

        50.    On “January 12, 2020, [Defendant] Marakovits, [Defendant] Taubman and Mr.

Simon met to discuss the January 9 Proposal. The parties discussed the financial aspects of the

January 9 Proposal[.] . . . Mr. Simon communicated to [Defendant] Marakovits and [Defendant]

Taubman that, in light of a variety of factors, including the deteriorating retail environment, the

pending bankruptcy of Forever 21 and Simon’s recent stock performance, the per share price of

$57.00 represented Simon’s best and final price and that, should the parties fail to agree on price

and move forward with the transaction at that time, Simon would need to put the transaction on

hold, for a period of four to six weeks, while it focused on a potential transaction involving Forever

21.”

        51.    At this “[January 12, 2020] meeting, [Defendant] Marakovits agreed on behalf of

the Special Committee to proceed with the potential transaction on the basis of a per share price

of $57.00 in cash[.] . . . [Defendant] Taubman also indicated that he was in favor of proceeding

with the potential transaction on the basis of a per share price of $57.00 in cash.”

        52.    Thereafter, the parties negotiated the terms of a merger agreement.

        53.    Then, on “January 26, 2020, Mr. Simon contacted [Defendant] Taubman and




                                                 13
     Case 2:20-cv-06775 Document 1 Filed 06/02/20 Page 14 of 18 PageID: 14



communicated that while Simon was still interested in pursuing a transaction with Taubman, it

would need to assess market conditions further and would not continue to engage in negotiations

of the transaction agreements until Simon had made such an assessment.”

        54.     On “February 5, 2020, Mr. Simon contacted [Defendant] Taubman and

communicated that Simon was prepared to reengage in transaction discussions, but that Simon

would not pay more than $52.00 per share.” Following Defendant “Taubman’s objection to the

revised proposal, Mr. Simon offered to increase the purchase price to $52.50 per share in cash, . .

. [stating] that this was Simon’s best and final offer” (the “February 5 Proposal”).

        55.     On February 9, 2020, the Special Committee of the Board and the Board

unanimously determined that the Proposed Transaction offering $52.50 per share to Taubman

shareholders was advisable and fair to, and in the best interests of, Taubman and its shareholders.

        56.     The Proxy Statement fails to disclose the Individual Defendants’ basis for failing

to provide a counteroffer to Simon’s offer of $52.50 per share or attempt to negotiate an even

higher price.

        57.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to Taubman shareholders.

                                          COUNT I
          For Violations of Section 14(a) and Rule 14a-9 Promulgated Thereunder
                                   Against All Defendants
        58.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        59.     During the relevant period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and misleading Proxy Statement specified above,

which failed to disclose material facts necessary in order to make the statements made, in light of

the circumstances under which they were made, not misleading, in violation of Section 14(a) of


                                                 14
     Case 2:20-cv-06775 Document 1 Filed 06/02/20 Page 15 of 18 PageID: 15



the Exchange Act and Rule 14a-9 promulgated thereunder by the SEC.

       60.     Each of the Individual Defendants, by virtue of his/her positions within the

Company as officers and/or directors, were aware of the omitted information but failed to disclose

such information, in violation of Section 14(a) of the Exchange Act. Defendants, by use of the

mails and means and instrumentalities of interstate commerce, solicited and/or permitted the use

of their names to file and disseminate the Proxy Statement with respect to the Proposed

Transaction. The Defendants were, at minimum, negligent in filing the materially false and

misleading Proxy Statement.

       61.     The false and misleading statements and omissions in the Proxy Statement are

material in that a reasonable shareholder would consider them important in deciding how to vote

on the Proposed Transaction.

       62.     By reason of the foregoing, Defendants have violated Section 14(a) of the Exchange

Act and Rule 14a-9 promulgated thereunder.

       63.     Because of the false and misleading statements and omissions in the Proxy

Statement, Plaintiff is threatened with irreparable harm.

                                            COUNT II
                         Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants

       64.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       65.     The Individual Defendants acted as control persons of the Company within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

as officers and/or directors of the Company and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the Proxy




                                                15
     Case 2:20-cv-06775 Document 1 Filed 06/02/20 Page 16 of 18 PageID: 16



Statement filed with the SEC, they had the power to and did influence and control, directly or

indirectly, the decision-making of the Company, including the content and dissemination of the

false and misleading Proxy Statement.

       66.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected. As officers and/or directors of a publicly owned

company, the Individual Defendants had a duty to disseminate accurate and truthful information

with respect to the Proxy Statement, and to correct promptly any public statements issued by the

Company which were or had become materially false or misleading.

       67.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the operations of the Company, and, therefore, is presumed to have had the power

to control or influence the particular transactions giving rise to the securities violations as alleged

herein, and exercised the same. The Individual Defendants were provided with or had unlimited

access to copies of the Proxy Statement and had the ability to prevent the issuance of the statements

or to cause the statements to be corrected. The Proxy Statement at issue contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. Thus, the

Individual Defendants were directly involved in the making of the Proxy Statement.

       68.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Proposed

Transaction. The Proxy Statement purports to describe the various issues and information that they

reviewed and considered—descriptions which had input from the Individual Defendants.

       69.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)




                                                 16
     Case 2:20-cv-06775 Document 1 Filed 06/02/20 Page 17 of 18 PageID: 17



of the Exchange Act.

       70.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their positions

as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

shareholders will be irreparably harmed.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and

any vote on the Proposed Transaction, unless and until Defendants disclose and disseminate the

material information identified above to Company shareholders;

       B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Declaring that Defendants violated Sections 14(a) and 20(a) of the Exchange Act,

and Rule 14a-9 promulgated thereunder;

       D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

counsel fees and expert fees; and

       E.      Granting such other and further relief as the Court may deem just and proper.

                                    JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.




                                               17
     Case 2:20-cv-06775 Document 1 Filed 06/02/20 Page 18 of 18 PageID: 18



Dated: June 2, 2020                        Respectfully submitted,

                                           HALPER SADEH LLP

                                           /s/Zachary Halper
                                           Zachary Halper, Esq.
                                           36 Kingston Run
                                           North Brunswick, NJ 08902
                                           Telephone: (212) 763-0060
                                           Facsimile: (646) 776-2600
                                           Email: zhalper@halpersadeh.com

                                           Daniel Sadeh, Esq. (pro hac vice application
                                           forthcoming)
                                           375 Park Avenue, Suite 2607
                                           New York, NY 10152
                                           Telephone: (212) 763-0060
                                           Facsimile: (646) 776-2600
                                           Email: sadeh@halpersadeh.com

                                           Counsel for Plaintiff




                                      18
